MEMORANDUM ***
*644Ana Araceli Rodriguez-Mendez, a native and Citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ decision, which dismissed her appeal for lack of jurisdiction because Rodriguez-Mendez waived her right to appeal the Immigration Judge’s decision ordering removal. This court lacks jurisdiction to review the order of deportation because Rodriguez-Mendez waived her right of appeal thereby failing to exhaust her administrative remedies. See Joo v. INS, 813 F.2d 211, 212 (9th Cir.1987) (per curiam). We therefore dismiss the petition for review.
Rodriguez-Mendez’s motion for stay of removal is denied.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *644courts of this circuit except as may be provided by 9th Cir. R. 36-3.